DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are ALLOWED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The reason for allowance of claims 1-20 in the instant application is because the prior arts of record fail to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. The application discloses:
receiving, by a computer system from a plurality of sensors including one or more image sensors, one or more pressure sensors, one or more capacitive sensors, and one or more weight sensors, data collected by the one or more image sensors, data collected by the one or more pressure sensors, data collected by the one or more capacitive sensors, and data collected by the one or more weight sensors; 
identifying, by the computer system based at least on the data collected by the one or more image sensors, one or more product items removed by a person from the store with a first confidence, wherein the identifying the one or more product items comprises:
recognizing, by the computer system using a first trained machine-learning model, through an analysis of 3D motions of the person based on the data collected by the one or more image sensors, a motion of body joints of the person reaching for the one or more product items, 
extracting, by the computer system from the data collected from the one or more image sensors, the data collected from the one or more pressure sensors, and the data collected from one or more capacitive sensors, a plurality of features associated with each of the one or more product items, wherein the features comprise a conductivity, a color, a position, and a surface force image, the conductivity is used to determine a type of material that makes up at least a part of the one or more product items, and the surface force image is used to determine a footprint of the one or more product items that includes a shape of a bottom surface of the one or more product items, and
determining, by the computer system using a second machine-learning model, an identifier associated with each of the one or more product items based on the extracted features including the conductivity, the color, the position, and the surface force image, wherein the second machine-learning model is trained based on training data collected from the one or more image sensors, the one or more pressure sensors, and the one or more capacitive sensors;
calculating, by the computer system, an expected total weight of the one or more product items based on information associated with the one or more product items stored by the computer system; 
determining, by the computer system based on the data collected by the one or more weight sensors, an actual total weight of the one or more product items removed by the person; and 
in response to the actual total weight being consistent with the expected total weight, verifying, by the computer system, that the one or more product items are removed by the person with a second confidence higher than the first confidence.

The prior art on record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the Applicant’s claimed invention.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

35 USC 101
Independent Claims 1, 9, and 16 include the use of a machine-learning model to analyze 3D motions of a body reaching for product items captured by sensors to identify product items removed by a person, and thus integrates the abstract ideas of organizing human interactions and a Mental Process into a practical application. Thus the claims are eligible.

35 USC 103
US Pat. No. 9,911,290 “Zalewski” discloses tracking items in a store for processing a cashier-less purchase transaction that includes receiving sensor data regarding items associated with shelves of a store, identifying a user entering a store, tracking the user movements while in the store, detecting user proximity to a shelf having an item, detecting interaction data for the item on the shelf by the user, enable adding said item to an electronic shopping cart of the user, receiving data indicative of the user leaving an area, and processing an electronic charge to a payment service associated with the user account.  Zalewski fails to disclose extracting from the data collected from the one or more image sensors, the data collected from the one or more pressure sensors, and the data collected from one or more capacitive sensors, a plurality of features associated with each of the one or more product items, wherein the features comprise a conductivity, a color, a position, and a surface force image, the conductivity is used to determine a type of material that makes up at least a part of the one or more product items, and the surface force image is used to determine a footprint of the one or more product items that includes a shape of a bottom surface of the one or more product items, and determining, using a machine-learning model, an identifier associated with each of the one or more product items based on the extracted features including the conductivity, the color, the position, and the surface force image, wherein the machine-learning model is trained based on training data collected from the one or more image sensors, the one or more pressure sensors, and the one or more capacitive sensors.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/REVA R MOORE/           Examiner, Art Unit 3687                                                                                                                                                                                             
/FAHD A OBEID/           Supervisory Patent Examiner, Art Unit 3687